Citation Nr: 0312191	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for fracture of the 
mandible.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 1996 
and October 1999 from the Department of Veterans Affairs (VA) 
regional office (RO) in San Diego, California.

The Board previously reviewed the appeal of the claim for 
service connection for fracture of the mandible in June 1997.  
At that time the Board remanded the issue for further 
evidentiary development, specifically, a compensation and 
pension (C&P) VA dental examination.  A review of the file 
indicates that the examination was accomplished and the 
appeal is ready for review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The veteran has a degree of social and occupational 
impairment that is manifested by occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; the veteran's symptomatology of PTSD is 
manifested by irritability, startle response and 
hypervigilance, infrequent nightmares, intermittent suicidal 
thoughts, mild problems with concentration and mild 
impairment of short-term memory.

3.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.  

4.  A possible fracture of the mandible was reported in 
service but was not confirmed subsequently; evidence 
submitted in support of the claim does not establish a 
current disability related to fracture of the mandible or 
residuals thereof.


CONCLUSIONS OF LAW

1.  Fracture of the mandible or residuals thereof were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West. 2002); 38 C.F.R. § 3.303 (2002).

2.  The schedular criteria for an evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.6, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, in 
general, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
March 2000 statement of the case (SOC) and the June 2002 
supplemental SOC, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  A 
letter dated in June 2001 advised the veteran advised of his 
and the VA's respective duties in developing his claim for an 
increased rating.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the veteran has had the 
opportunity to submit evidence and argument in support of his 
appeal and he submitted statements and additional copies of 
service medical records.  The veteran has not indicated the 
existence of any outstanding Federal government record that 
could substantiate his claims.  Nor has he referred to any 
other records that could substantiate his claims.  With 
respect to the duty to assist, the Board finds that the 
evidence of record, which includes VA and service treatment 
records and VA medical examination reports, is sufficient to 
dispose of the issue on appeal.  

The veteran was afforded a thorough VA examinations.  All 
identified records have been associated with the claims file.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service medical records show that the veteran sustained an 
injury to his mouth and face in October 1971.  Nursing notes 
reflect that the veteran was received in the emergency room 
of 85 Evac Hospital in October 1971 with a laceration 
occiput, abrasion of lower lip, and teeth jammed into his 
maxilla.  His central incisors # 8 and #9 were removed.  He 
initially lost #7.  The clinical summary indicates that a 
mine exploded, causing a laceration with flap of lower lip 
and avulsion of entire vermillion, fracture avulsion maxilla 
and alveolar ridge, loss of teeth 7-9, communication floor of 
nose and upper gingival sulcus.  The Chronological record of 
Medical Care describes the circumstances leading to the 
veteran's injury and reflects a physical examination that 
showed the veteran's teeth were jammed into the maxilla.  The 
diagnostic impression is head and lip laceration, rule out 
fracture of mandible, and teeth (incisors) jammed maxilla.  A 
handwritten Clinical Record Cover Sheet indicates that the 
veteran sustained a fractured mandible.  The same form 
typewritten indicates a diagnosis of rule out fracture 
mandible.  The Discharge Note indicates a discharge diagnosis 
of fragment wounds, fracture of the nose, anterior 
maxalvolear ridge, and avulsion teeth #'s 7-10, lacerations 
of the scalp and lip.  A Patient Evacuation Tag shows 
evacuation from the 85th Evacuation Hospital after four days 
of treatment.  The listed diagnoses were laceration lower lip 
with flap, fractured maxilla, and fractured alveolar ridge.  

A physical profile dated in November 1971 lists a fractured 
mandible, fractured nose, laceration lower lip, and dental 
damage as the defects necessitating the assignment 
restrictions.   A dental consultation report dated in May 
1972 indicates that the veteran underwent maxillary denture 
adjustment and stannous fluoride desensitization treatment to 
facial #11, excavation of gross decay #14, and temporary 
restoration placed.  

DD Form 214 indicates the veteran sustained a fractured 
mandible, a fractured nose, laceration of the lower lip and 
dental damage while in the Republic of Vietnam in October 
1971.

By rating decision dated in October 1976, the veteran was 
granted service connection for residuals, fracture, maxilla.

VA outpatient records indicate the veteran underwent 
extraction of three teeth in September 1991.  He underwent 
prophylaxis in March 1993.  A treatment note dated in July 
1993 indicates that the veteran was receiving dental work for 
eventual partial dentures.  The veteran sought adjustments to 
his upper denture on numerous occasions from May to July 
1994.  The veteran underwent an oral examination and cleaning 
in September 1995.  His mandibular teeth were polished and 
cleaned.  All tissues were within normal limits.  There were 
no maxillary teeth present.  The veteran had full upper 
denture.

The veteran testified at a personal hearing in January 1996.  
The testimony indicates as follows:  The veteran's face was 
smashed forward when he was driving a personnel carrier as 
the rear hit a mine.  Two teeth were knocked straight up and 
two teeth were knocked out.  His entire face was smashed up.  
(Transcript (T.) at p. 9)  The veteran feels that his service 
connection for maxilla should have been service connection 
for the mandible.  He has had no problems with the fracture 
of the mandible that he knows of.  He has not been given any 
kind of medications for it that he is aware of and it has not 
hindered him in any way.  (T. at p. 10)  He is not being 
treated for his mandible and never has.  He has no problems 
with chewing.  (T. at p. 11)

The veteran underwent a VA C&P dental examination in February 
1996.  The examiner recorded the veteran's medical history of 
sustaining a fracture to his jaw in 1971.  He was unsure 
whether his upper jaw or his lower jaw was broken, but he was 
told later that his maxilla had been fractured.  His current 
complaints were that he lost all of his upper teeth and they 
were now being replaced by a full denture.  Physical 
examination revealed an edentulous maxilla and several 
missing teeth in the lower jaw, but his dental health was 
generally good.  X-rays were taken and interpreted to show 
that the right condyle was deformed, perhaps as a result of a 
healed fracture of the right condyle.  

The veteran underwent a VA C&P dental examination in October 
1997.  The examiner reviewed the history of the veteran's 
injury to his jaw and face.  The veteran did not recall the 
use of any wires, screws, or bone plates during his initial 
treatment following the injury.  The veteran had no 
complaints associated with the temporal mandibular joints.  
Physical examination showed no apparent restrictions of 
lateral and protrusive movements of mandible.  There was no 
complaint of pain with maximal mandibular movements and no 
temporal mandibular joint "popping" or "clicking" was 
detectable.  TMJ films and routine panorex X-rays from August 
1997 were reviewed.  The examining physician concluded that 
the weight of the evidence did not support a finding of 
previous mandibular fracture, but if there had been a 
fracture, healing has been excellent with no residual 
deformity or functional impairment.  The examiner noted that 
the previous finding of a mandibular condylar fracture in 
February 1996 was based on radiographic appearance of a 
slight flattening of superior slope of the right mandibular 
condyle.  The examiner concluded that the finding was not 
"pathopneumonic" of a previous condylar fracture.

The veteran underwent a VA fee basis dental examination in 
March 1999.  The veteran's chief complaint was missing teeth.  
He reported that he had a full upper denture  that fits 
comfortably and he is in the process of getting a partial 
lower denture.  He stated that he has some missing lower 
anterior teeth that make eating difficult.   The veteran 
denied any problems with either temporomandibular joint or 
extra oral pain.  After physical examination and X-rays of 
the mandible, the diagnosis was residuals, fracture of 
maxilla.  

The veteran underwent a VA fee basis psychiatric examination 
in April 1999.  The examining physician noted that there were 
no records or a claim file to review.  The chief complaint 
was post-traumatic stress disorder.  The veteran discussed 
his past medical history and reported that his current 
symptoms consisted of frequently waking up with a start.  He 
described nightmares, flashback activity, intrusive memories, 
increased startle response, and poor sleep.  He described 
feelings of detachment, anger, and irritability.  He 
disclosed some suicidal thinking, but no plan or intent.  He 
denied homicidal ideation and there was no active paranoid 
ideation.

The mental status examination reflected that the veteran was 
neatly and casually groomed.  He was generally cooperative, 
somewhat hypervigilant, and tense.  Thought processes were 
coherent and organized without tangentiality or loosening of 
associations.  Thought content was relevant and non-
delusional with no bizarre or psychotic thought content.  
There was no current suicidal, homicidal, or paranoid 
ideation.  The veteran denied recent auditory or visual 
hallucinations.  Mood was somewhat depressed and anxious; 
affect was somewhat dysphoric and tense, but appropriate to 
the topic.  The veteran was not tearful.  Speech had normal 
rate and tone; it was not pressured.  The veteran was alert 
and oriented in all spheres.  Insight and judgment appeared 
to be intact.  GAF score was 55 and reflected only PTSD.

With regard to functional assessment, the veteran has mild 
impairment in his ability to understand, remember, or 
complete simple and complex commands because of affective 
instability.  He is severely impaired in his ability to 
interact appropriately with supervisors, co-workers, or the 
public because of irritability.  He is severely impaired to 
comply with job rules due to difficulty getting along with 
others.  He is severely impaired in his ability to respond to 
change in the normal workplace setting due to some problems 
with change.  He is severely impaired in his ability to 
maintain persistence and pace in a normal workplace setting 
due to some problems with concentrating.

The veteran underwent a VA fee basis psychiatric examination 
in June 2000.  The examining physician had previously 
evaluated the veteran in April 1999.  The examiner noted 
initially that she had reviewed various records, including 
progress notes from his addiction clinic, prior C&P 
examination reports, military records, hospital records, and 
miscellaneous records before her examination.  The veteran 
reported that he has improved within the preceding year since 
beginning Mirtazapine 15 mg at bedtime.  He reported that the 
frequency of nightmares has decreased from several times a 
week when he first began treatment at the Vets Center to 
three or four times a month.  He also indicated that he was 
now able to go back to sleep after having a nightmare, which 
was a "big change."  He reported that he is less agitated 
overall, but still had the same symptoms of startle response 
and hypervigilance.  He disclosed that he still wants to stay 
away from people at work, but he feels bad about it because 
his work environment has changed, necessitating more 
interaction with co-workers and an increase in quality of 
customer service.  He reported some intermittent suicidal 
thoughts, but denied having any current intent.  He also 
denied delusions, auditory or visual hallucinations, 
homicidal thinking, and panic attacks.  He denied any 
impulsive or inappropriate behavior or any obsessive or 
ritualistic behavior.  There was no paranoid thinking.  The 
veteran indicated an increase in social activity, such as, 
having a new girlfriend and sponsoring an alcoholic veteran.

The mental status examination revealed that the veteran was 
neatly and casually groomed.  He generally appeared calm and 
relaxed with no obvious evidence of hypervigilance.  He 
appeared much more comfortable in comparison to the April 
1999 evaluation.  He was cooperative and spontaneous with his 
responses.  Thought processes were coherent and organized 
with no tangentiality or loosening of associations.  Thought 
content was relevant and non-delusional with no bizarre or 
psychotic thought content.  There was no current suicidal, 
homicidal, or psychotic ideation.  The mood was generally 
euthymic and affect was generally full and animated.  Smiling 
was occasional and appropriate to the topic of conversation; 
the veteran was not tearful.  Speech was at a normal rate and 
tone.  The veteran was alert and oriented in al spheres.  The 
veteran performed satisfactorily in testing of intellectual 
functioning, memory, fund of knowledge, concentration and 
calculation, proverbs, similarities and differences, and 
insight and judgment.  Diagnostic impressions indicated a GAF 
of 60 and PTSD was improving.  The examiner opined that the 
veteran had improved socially, but remained about the same 
occupationally from his own history.  She further opined, 
based on his interaction with her, that there may be some 
improvement in the way the veteran interacts with others at 
work.  The examiner concluded that the veteran is just 
between mildly and moderately impaired overall both 
occupationally and socially.

Riverside Vet Center records, dated between October 1998 and 
July 2001, show that the veteran participated in group and 
individual therapy.  In April 2000, the veteran underwent a 
mental status examination.  He was neat, friendly, 
cooperative, and appropriate.  He was oriented times three.  
His memory function was impaired.  His affect was 
appropriate, agitated, and restless.  Judgment was good.  He 
denied delusions, hallucinations, or disorganized thinking 
except for short-term memory loss.  He did not have sleep 
disturbance.  He did report suicidal thoughts, but denied 
homicidal thoughts.  The veteran had a GAF score of 41 in May 
2000.   The veteran's mood and affect were noted to be 
appropriate in May, November, and December 2000 and in 
February, May and July 2001.  

VA outpatient records indicate dental treatment in October 
2001.  At that time, he had eight remaining mandibular teeth.  
The veteran was noted to have generalized moderate to 
advanced chronic adult periodontitis secondary to poor 
periodontal care, diabetes mellitus II, alcoholism, history 
of hepatitis C, and history of tuberculosis and status post 
treatment with isoniazid.  The veteran had a follow-up 
appointment in the Chemical Dependency Clinic in April 2002.  
His mood was described as good and his 
"sleep/appetite/energy level/concentration" were baseline.  
He denied suicidal or homicidal ideation.  Mental status 
examination indicated he was alert and oriented time three 
and his insight and judgment were intact.  GAF was 80.  The 
veteran had another appointment in late May 2002.  He denied 
any psychiatric complaints and indicated he had dreams 
without nightmares.  The mental status examination was within 
normal limits.  GAF was 80.

II.  Analysis

Service Connection for Fracture of the Mandible

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  To make a 
showing of chronic disease in service, a combination of 
manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.61 of this chapter.  38 C.F.R. § 3.381 
(2002).

The Board notes that loss of teeth can be service connected 
for monetary benefits only if such loss is, inter alia, "due 
to loss of substance of body of maxilla or mandible."  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2002); see also 
38 C.F.R. § 3.381 (stating that replaceable teeth may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.161 of this 
chapter;  Dorland's Illustrated Medical Dictionary 1066, 1053 
(29th Ed. 2000) (the maxilla is one of the bones forming the 
upper jaw, and the mandible is the bone of the lower jaw); 
Woodson v. Brown, 8 Vet. App. 352 (1995).

The veteran's service medical records show conflicting 
diagnoses.  In a number of records, e.g. Chronological Record 
of Medical Care and Clinical Record Cover Sheet, a diagnosis 
of fractured mandible was either being ruled out or appeared 
firm.  Of these records, only the chronological record 
appears to have been made contemporaneously with treatment.  
The Patient Evacuation Tag, made presumably as the veteran 
was leaving Vietnam for further treatment, indicates a 
contrary diagnosis of fractured maxilla.  

Post-service medical records are also slightly conflicting on 
the diagnosis of maxilla fracture versus mandible fracture.  
However, post-service records depict a clear and consistent 
picture of the veteran's residual complaints from the October 
1971 injuries.  Records reveal a history of complaints that 
are repeatedly contrary to the diagnosis of fracture 
mandible.  In February 1996, the veteran's chief complaint 
was the loss of his upper teeth, which he was in the process 
of having replaced by full denture; there is nothing to 
indicate he had complaints pertaining to the mandible.  It 
was specifically noted when the veteran was examined in 
October 1997, that he voiced no complaints associated with 
the temporal mandibular joints.  Again, he denied any 
problems with either the temporomandibular joint or extra 
oral pain when he was examined in March 1999.  

The veteran's hearing testimony is also consistent with a 
lack of residual injury pertaining to the mandible.  He 
testified that he had no problems with the fracture of the 
mandible that he knows of, nor has he ever been treated for 
problems with the mandible.  (T. at p. 10)   Accordingly, 
while service medical records reflect a fracture to the 
mandible and the February 1996 interpretation of X-rays 
indicated a right condyle deformity, "perhaps...a result of a 
healed fracture of the right condyle," the Board finds that 
the greater weight of the probative evidence demonstrates 
that the veteran did not sustain a fracture to the mandible 
during active service, but even if he did, there is no 
residual disability.  In this regard, the Board notes the 
equivocation in the first interpretation of the February 1996 
X-ray.   The Board further notes that the VA examiner in 
October 1997 viewed the February 1996  X-rays and after 
noting and fully describing the same deformity, found that it 
was not "pathopneumonic" of a previous condyle fracture.  
Moreover, the March 1999 examiner also found subsequent X-
rays of the mandible to be unremarkable, but did diagnose 
residuals, fracture of maxilla.

The Board concludes that there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
issue of service connection for fracture of the mandible.  
The medical evidence is overwhelmingly against the claim.  
Accordingly, the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002).

Increased evaluation for Post-traumatic Stress Disorder

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West,  12 Vet. App. 119 (1999).

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002) (Post-traumatic stress 
disorder), which is currently evaluated as 50 percent 
disabling.  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2002).

A review of the record indicates that the veteran's symptoms 
of PTSD have significantly decreased in recent years.  The 
veteran had a low GAF score of 41 in May 2000.  The 
Diagnostic Criteria for DSM-IV indicates that a GAF score of 
41 to 50 reflects serious symptoms OR serious impairment in 
social, occupational or school functioning, e.g., no friends, 
unable to keep a job.  If the remainder of the veteran's 
recent GAF scores were comparable, that would suggest that he 
was seriously impaired by PTSD.  However, a review of his 
other GAF scores, outpatient records, and results of mental 
status examination demonstrate a far lesser degree of 
impairment from PTSD.  His GAF scores were consistently 
higher in April 1999 (55), in June 2000 (60) and in April and 
May 2002 (both 80).  A score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks or moderate difficulty in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); there is no more than 
slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork.)  
With regard to the veteran's specific symptoms and the 
schedular criteria.

The severity of the veteran's symptoms was noted to have 
decreased when he was last examined in June 2000.  The 
examiner found an improvement in the veteran's social 
ability, noting his new romantic relationship and his acting 
as a sponsor for an alcoholic veteran.  During the June 2000 
examination the veteran also talked about a number of social 
engagements he had attended recently.  In order to meet the 
criteria for a 70 percent evaluation under Diagnostic Code 
9411, the evidence must demonstrate deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The veteran does indicate some impairment 
at work, but he is able to maintain full time employment 
without significant difficulty in functioning.  His job 
includes working with others and contact with the public, as 
it includes some customer service.  Although the examiner 
noted continued severe occupational disability, she indicated 
that this was by history and opined that the veteran had some 
improvement in this arena as well, judging from his 
interaction with the examiner.  Moreover, while there is some 
indication in outpatient treatment records for elbow pain in 
2000 that he had to reduce his work to half time, subsequent 
records in 2001 indicate that he worked 8 hours per day 
entering reservations in a computer.  In outpatient records 
as recent as April 2002 and May 2002, the veteran 
demonstrated no disturbances in mood, memory, judgment, or 
thought.  These findings are consistent with the results of 
the June 2000 psychiatric examination.  With regard to the 
symptoms that underlie disability at the 70 percent 
evaluation, the record discloses that the veteran denies and 
was found not to have suicidal ideation; obsess ional rituals 
which interfere with routine activities; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); or an inability to establish and maintain effective 
relationships.  There were no irregularities in his speech or 
his personal appearance or hygiene.  Accordingly, the Board 
finds that the veteran does not meet the criteria for a 70 
percent evaluation.

The Board considered the veteran's request for another VA C&P 
psychiatric examination, but does not find that it is 
warranted.  The veteran contends that previous examinations 
were inadequate because the examiner did not have access to 
the claims file.  While this is true of the April 1999 C&P 
examination, it does not appear to be the case for the 
examination in June 2000.  In this regard, the Board observes 
that although, the June 2000 examiner did not specifically 
refer to the claims file as a whole, she did refer to the 
pertinent documents contained in the claims file.  
Specifically, the examiner referred to progress notes through 
February 2000, the C&P examination that she conducted in 
April 1999, the C&P examination from December 1993, inpatient 
records from January 1993, the veteran's DD Form 214, and 
"miscellaneous records."  She then indicated that she 
reviewed the records prior to seeing the veteran.  It appears 
from her references to documents associated with the claims 
file at the time, including medical records and personnel 
records, that the examiner had the claims file for review.  
The Board also observes that the RO's request for the 
psychiatric examination includes the instruction that the 
claims file is to be provided to the examiner.  The law 
presumes the regularity of administrative processes in the 
absence of clear evidence to the contrary, a claimant has the 
burden to produce such evidence.  See e.g., Leonard v. Brown, 
10 Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 
199 (1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).   

The evidence fails to show that the veteran's PTSD is not 
adequately compensated by the schedule of ratings.  With the 
exception of one reference to part-time employment, found in 
VA outpatient records dated in February 2000, there is no 
indication that the veteran has maintained anything other 
than full time employment.  The Board further notes, in this 
regard, that his part-time employment was discussed in 
relation to complaints of right elbow pain with no apparent 
connection to his PTSD symptoms.  Thus, PTSD has not been 
shown to cause marked interference with the veteran's full 
time employment, frequent hospitalizations, or any other 
unusual circumstances that would warrant consideration of 
extraschedular evaluation.  


ORDER

Service connection for fracture of the mandible is denied.

Increased evaluation for post-traumatic stress disorder is 
denied.



		
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

